           Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 1 of 11



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


     FUNDACION SEGARRA-BOERMAN E
     HIJOS, INC., ET AL,

          Plaintiffs,
                                                           Civ. No. 20-1590 (ADC)
          v.

     JOSE RAMON QUINONES-COLL.

          Defendants.



                                    OPINION AND ORDER

         Pending before the Court is Fundación Segarra-Boerman e Hijos, Inc. and Mildred A.

Segarra-Boerman’s (“plaintiffs”) motion to withdraw the reference at ECF Nos. 1-3, 3. José

Ramón Quiñones-Coll (“defendant”) filed an objection to the withdrawal of the reference at ECF

No. 5.

         For the following reasons, the motion to withdraw the reference at ECF Nos. 1-3, 3 is

DENIED.

I.       Procedural Background

         Plaintiffs filed an amended complaint in this District against defendant and others,

Fundación Segarra-Boerman e Hijos Inc., et al v. Martínez-Álvarez, Civil No. 16-2914 (DRD), asserting

claims for violations of federal Racketeer influence and Corrupt Organization Act, 18 U.S.C. § §

1961-1968 et seq. (“RICO”) and Lanham Act, 15 U.S.C. § 1125(a) (“Lanham Act”), and

supplemental claims under state law. ECF No. 1-4. The presiding Judge, Honorable D.
           Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 2 of 11

Civil No. 20-1590 (ADC)                                                                      Page 2


Domínguez, entered an Opinion and Order dismissing several of the claims, including plaintiffs’

fifth cause of action under RICO and a breach of contract claim asserted in plaintiffs’ tenth cause

of action. See Civil No. 16-2914 (DRD) ECF No. 188. The Civil Action was subsequently set for

trial. See ECF No. 1-3 at 7.

        On June 26, 2020, defendant filed a voluntary petition for Bankruptcy relief under Chapter

13 of the Bankruptcy Code (the “petition” or “Bankruptcy”) In re: José Ramón Quiñones-Coll,

Bankruptcy Case No. 20-2462 (MCF). On July 1, 2020, defendant filed an informative motion

regarding the automatic stay under 11 U.S.C. § 362(a) in the Civil Action. Civil No. 16-2914

(DRD) ECF No. 361.

        Plaintiffs filed a motion for withdrawal of the reference and for lift of the automatic stay

in defendant’s bankruptcy case. However, the Bankruptcy Court denied without prejudice

plaintiffs’ motion. ECF No. 1-3. Plaintiffs subsequently filed yet another motion for withdrawal

of the reference eliminating the request for a lift of the automatic stay. Id. Nonetheless, plaintiffs

explicitly reserved their rights to renew before the Bankruptcy Court their request for lift of the

automatic stay if this Court were to deny their motion for withdrawal of reference. Id. at n.1.

        In their motion for withdrawal of reference plaintiffs move this Court to withdraw the

reference from the Bankruptcy Court “of all matters related to consideration, determination and

adjudication of [plaintiff]’s claims” against defendant pursuant to 28 U.S.C. § 157. ECF No. 1-3

at 1.
            Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 3 of 11

Civil No. 20-1590 (ADC)                                                                        Page 3


II.    Legal Standard

       A.      Withdrawal of Reference

Under the Bankruptcy Amendments and Federal Judgeship Act of 1984, district courts have

original jurisdiction over bankruptcy cases and related proceedings. 28 U.S.C. §§ 1334(a), (b).

However, “[e]ach district court may provide that any or all” bankruptcy cases and related

proceedings ‘shall be referred to the bankruptcy judges for the district.’” Wellness Intern.

Network, Ltd. v. Sharif, 575 U.S. 665, 670 (2015). “In this district, all cases under Title 11 have been

referred to the bankruptcy court for the District of Puerto Rico.” Wiscovitch-Rentas v.

Glaxosmithkline Puerto Rico, Inc., 539 B.R. 1, 2 (D.P.R. 2015). “’The district court may withdraw’

a reference to the bankruptcy court ‘on its own motion or on timely motion of any party, for

cause shown.’” Wellness Intern. Network, Ltd. v. Sharif, 575 U.S. at 670. Specifically, under 28

U.S.C. § 157(d),

       [t]he district court may withdraw, in whole or in part, any case or
       proceeding referred under this section (to the bankruptcy court) on its own
       motion or on timely motion of any party, for cause shown. The district court
       shall, on timely motion of a party, so withdraw a proceeding if the court
       determines that resolution of the proceedings requires consideration of
       both title 11 and other laws of the United States regulating organizations or
       activities affecting interstate commerce.”

       As to the permissive withdrawal, “[t]his District has adopted the Fourth Circuit approach

to determining whether permissive withdrawal should ensue. That is, in making this

determination the district court should first evaluate whether the claim is core or non-core, since

it is upon this issue that questions of efficiency and uniformity will turn.” Alfonseca–Báez, 376
             Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 4 of 11

Civil No. 20-1590 (ADC)                                                                      Page 4


B.R. at 75 (citing In re Orion Pictures Corporation, 4 F.3d 1095, 1101 (2nd Cir.1993) cert. dismissed,

511 U.S. 1026 (1994)). “[H]earing core matters in a district court could be an inefficient allocation

of judicial resources given that the bankruptcy court generally will be more familiar with the

facts and the issues. Although the core/non-core distinction is not dispositive[,] it cuts against

permissive withdrawal.” Alfonseca–Báez, 376 B.R. at 75 (internal quotations omitted) (emphasis

provided); see Wiscovitch-Rentas v. Glaxosmithkline Puerto Rico, Inc., 539 B.R. 1, 3 (D.P.R. 2015).

III.    Discussion

        A.      Mandatory Withdrawal

        Plaintiffs bid for mandatory withdrawal of the reference is premised on their

“contention” that their claims in the civil action, “if sustained,” “will not be dischargeable in the

bankruptcy case” because defendant’s actions “caused willful and malicious injury.” ECF No. 1-

3 at 3. The determination of their claims, they add, “will require consideration of both the federal

laws regulating commerce and the Bankruptcy Code.” Id. Since their claims in the Civil Action

are centered on conduct that violates “RICO and the Lanham Act—both non-bankruptcy federal

statutes—[they] thereby requir[e] mandatory withdrawal” of the reference by this Court. Id. at

12. 1

        However, this Court as well as sister courts within this District do not view the threshold

for mandatory withdrawal of the reference so widely. Notwithstanding the mandatory element
          Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 5 of 11

Civil No. 20-1590 (ADC)                                                                   Page 5


of subsection 157(d), “[c]ourts have overwhelmingly construed this statute narrowly, because to

do otherwise would eviscerate much of the work of the bankruptcy courts.” In re Corporación de

Servicios Médico Hospitalarios de Fajardo, 227 B.R. 763, 765 (D.P.R.1998). A narrow interpretation

best serves the purpose of the mandatory withdrawal of the reference, which has been described

as “to assure that only Article III Judges determine issues requiring more than a routine

application of federal statutes outside the Bankruptcy code.” In re Ponce Marine Farm, Inc. v.

Browner, E.P.A., 172 B.R. 722, 724 (D.P.R.1994).

       Consequently, “mandatory withdrawal is proper only where resolution of the adversary

proceeding involves substantial and material consideration of non-bankruptcy federal statutes.”

Id (citations omitted). For mandatory withdrawal to be required “non-code issues [must]

dominate the bankruptcy issues.” Id. That is, “the mere presence of a non-[T]itle 11 issue, even

if it is outcome-determinative, does not require mandatory withdrawal.” Alfonseca–Báez, 376

B.R. at 73 (citing In the Matter of Vicars Insurance Agency, Inc. 96 F. 3d 949, 953 (7th Cir.

1996)(emphasis added)). To interpret it otherwise would “create an escape hatch by which

bankruptcy matters could easily be removed to the district court.” Fajardo, 227 B.R. at 765.

       Courts in this District have dismissed arguments very similar to the ones now purported

by plaintiffs. For example, the plaintiff in Alfonseca-Báez v. Doral Fin. Corp. also contended that

“mandatory withdrawal [was] required because the bankruptcy court would have to address a

substantial non-bankruptcy issue in order to properly adjudicate [the] case.” Id. at 74. However,

following Fajardo, the Alfonseca-Báez court held that such considerations of non-bankruptcy law
          Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 6 of 11

Civil No. 20-1590 (ADC)                                                                       Page 6


were tangential and that the “real issue before the bankruptcy court is whether Doral's secured

claim against [p]laintiff is accurate or if it should be reduced. Allowing or disallowing claims

against a bankruptcy estate is a core bankruptcy proceeding.” Alfonseca-Báez, 376 B.R. at 74

(emphasis added).

       More recently, in Resto-Feliciano v. DLJ Mortg. Capital, Inc., infra, the Court refused to

withdraw the reference even though non-bankruptcy federal law claims were involved. In

denying the request for a mandatory withdrawal of the reference, the Court reasoned that the

non-bankruptcy federal law claims “d[id] not divest the bankruptcy court of jurisdiction because

they are ‘related to’ to the bankruptcy proceeding inasmuch as the ultimate outcome of those

claims will affect the bankruptcy estate.” Resto-Feliciano v. DLJ Mortg. Capital, Inc., Civil No. 20-

1562 (FAB), 2020 WL 7496421, at *6 (D.P.R. Dec. 21, 2020)(emphasis added)); see also Matosantos

Com. Corp. v. Matosantos-Vallecillo, 19-1610 (ADC), 2020 WL 603898, at *5 (D.P.R. Feb. 7, 2020)

(finding that mandatory withdrawal was not warranted regardless of the fact that movant

pointed to several claims pursuant non-bankruptcy federal laws, which movant claimed were

“subject to the exclusive jurisdiction” of the District Court).

       Here, the Fajardo escape-hatch-reasoning outlined above rings true and is particularly

relevant to the request at bar. As discussed before, plaintiffs plainly assert that because their civil

action claims are centered on “non-bankruptcy federal statutes,” mandatory withdrawal

follows. However, if that were the case, all bankruptcy matters where a debtor files for relief

under the Bankruptcy Code (amid civil litigation involving federal law) would be subject to
          Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 7 of 11

Civil No. 20-1590 (ADC)                                                                       Page 7


automatic removal based on the § 157(d) mandatory language. The automatization of the

withdrawal of the reference would certainly alter the balance Bankruptcy Judges bring to the

equation. “[W]ithout the distinguished service of these judicial colleagues, the work of the

federal court system would grind nearly to a halt.” Wellness Intern. Network, Ltd. v. Sharif, 575

U.S. 665, 668 (2015).

       Moreover, the determination of the non-bankruptcy claims in this case will undoubtedly

affect the bankruptcy estate and, even if arguably “outcome determinative,” the presence of such

claims “does not require mandatory withdrawal.” Alfonseca–Báez, 376 B.R. at 73. Here, plaintiffs

conceded that “all matters relating to the adjudication of the Claims” include the determination

of the “amounts of the Claims, allowance or disallowance of the Claims against debtor’s estate,

dischargeability of the Claims, and the adjustment of the debtor-creditor relationship.” ECF No.

1-3 at 11. Notably, these actions, specifically “allowing or disallowing claims against the

bankruptcy estate,” were considered and accounted for by the Alfonseca–Báez court in

determining that mandatory withdrawal was not warranted. Id. at 74.

       Furthermore, contrary to plaintiffs’ argument for mandatory withdrawal, which is

supported by citations to out-of-circuit cases, the nature of their non-bankruptcy federal law

claims is not dispositive here either. First, plaintiffs cite In re Rubin Bros. Footwear, Inc., 73 B.R.

346, 350 (S.D.N.Y. 1987). ECF No. 1-3 at 13. However, in that case the district court considered

whether it should remand the case to the bankruptcy court, as opposed to withdrawing the

reference. Second, In re McCrory Corp., 160 B.R. 502 (S.D.N.Y. 1993) is also unpersuasive in as
           Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 8 of 11

Civil No. 20-1590 (ADC)                                                                                   Page 8


much as it is easily distinguishable from the case at bar. Contrary to the facts of this case, in In re

McCrory Corp., “a Lanham Act action brought by debtor-plaintiff [], was an action by the debtor,

and not against it. It did not reflect an effort by a claimant to share in the assets of the estate.

No bankruptcy issues were before the court.” In re Adelphia Commun. Corp., 307 B.R. 404, 429

(Bankr. S.D.N.Y. 2004)(emphasis added). 2 Finally, the Court finds plaintiffs’ reference to In re

Hartley, 55 B.R. 781 (Bankr. N.D. Ohio 1985) of little weight—if any-- because in that case it was

the bankruptcy court, not the district court (Article III Judge), ruling on the merits of the motion

for withdrawal of the reference. Pursuant to 28 U.S.C.A. § 157, however, the determination of

withdrawal of reference is for a “district court” to make.

        Furthermore, the fact that the claims involved fall under the RICO and Lanham Acts alone

is not enough for a mandatory withdrawal of the reference in this Circuit. See In re Fiorillo, 494

B.R. 119, 144, (Bankr. D. Mass. 2013)(district court denied a motion to withdraw the reference

filed under the argument that the claims “involve[d] RICO counts, and because the parties have

requested a jury trial and do not consent to its being conducted in the bankruptcy court.” Id. at

n.48); In re Table Talk, Inc., 49 B.R. 485, 486 (Bankr. D. Mass. 1985)(the complaint included claims




2 The Court also notes that elsewhere in their motion plaintiffs made reference to In re Fischer, 202 B.R. 341, 354
(E.D.N.Y. 1996). See ECF No. 1-3 at 16. In that case, the Court did not entertain the idea of mandatory withdrawal.
Also relevant is the fact that the In re Fischer court made its decision to permissively withdraw the reference once
the case was under the district court’s appellate review jurisdiction of the Bankruptcy Court order dismissing the
case.
           Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 9 of 11

Civil No. 20-1590 (ADC)                                                                 Page 9


for violations of the “Lanham Act, 15 U.S.C. § 1051 et seq. and of the Copyright Act, 17 U.S.C. §

101 et seq.”).

        Accordingly, plaintiffs’ arguments for mandatory withdrawal of the reference miss the

mark.

        B. Permissive withdrawal of the reference

        Permissive withdrawal is interpreted narrowly since it is “used as a narrow exception to

the general rule that bankruptcy proceedings should be adjudicated in the bankruptcy court.”

Fajardo, 227 B.R. 763, 765 (D.P.R.1998). The District Court has broad discretion to determine

“whether a case should be heard before the bankruptcy court or the district court.” Id. The

movant bears the burden to prove that there is cause for the district court to withdraw the

reference. Ponce, 172 B.R. at 725 (D.P.R.1994). Accordingly, permissive withdrawal of reference

“may occur only for cause shown.” Fajardo, 227 B.R. at 765. This District Court has also

considered “the goals of promoting uniformity in bankruptcy administration, reducing forum

shopping and confusion, fostering the economic use of the debtors' and creditors' resources, and

expediting the bankruptcy process.” Ponce, 172 B.R. at 725 (D.P.R.1994).

        Plaintiffs contend that permissive withdrawal is also proper in this case. ECF No. 1-3 at

14-15, 6 at 2-5. They sustain that claims under the RICO and Lanham Acts “are non-core

proceedings” and that “other factors,” such as the years of litigation accumulated in the Civil

Action, “all favor” the withdrawal. Id. at 15. Finally, plaintiffs aver that the Court should

withdraw the reference in the interest of judicial economy. Id. at 16.
          Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 10 of 11

Civil No. 20-1590 (ADC)                                                                                 Page 10


        Plaintiffs’ arguments are unavailing. While the time dedicated to the Civil Action weighs

in plaintiffs’ favor, the fact remains that the most of “all matters relating to the adjudication of

the Claims,” as plaintiffs defines it, are core proceedings. 3 According to plaintiffs’ assertions, the

matters relating to the adjudication of the claims they seek to withdraw to district court include

“amounts of the Claims, allowance or disallowance of the Claims against debtor’s estate,

dischargeability of the Claims, and the adjustment of the debtor-creditor relationship.” ECF No.

1-3 at 11. Core proceedings are right in the Bankruptcy Court’s wheelhouse since Bankruptcy

Judges “may hear and determine. . . and enter appropriate orders and judgments,” subject to the

district court's appellate review. 28 U.S.C. § 157(b)(1).

        Moreover, in this Court’s view, denying plaintiffs’ request for withdrawal of the reference

will promote uniformity in bankruptcy administration and foment efficiency. Matters within

and related to the allowance of disallowance of claims, a determination as to whether or not the

claims are dischargeable, and adjustments to the debtor-creditor relationship.

        Finally, considering the totality of circumstances and the judicial efficiency in both district

and bankruptcy proceedings, the reference to the Bankruptcy Court should not be withdrawn.

As a matter of fact, on April 2, 2021, the Bankruptcy Court confirmed the Chapter 13 Plan.

Consequently, as noted by plaintiffs, the Plan now requires defendant to “make a stream of

payments over a five-year period.” ECF No. 10.



3Plaintiffs do not dispute this fact. Rather, they correctly content that there are other factors for the Court to
consider. ECF No. 6.
        Case 3:20-cv-01590-ADC Document 11 Filed 06/11/21 Page 11 of 11

Civil No. 20-1590 (ADC)                                                              Page 11


IV.   CONCLUSION

      The motion to withdraw the reference, at ECF Nos. 1, 1-3 and the motion at ECF No. 3 are

DENIED. The informative motions at ECF Nos. 4, 7, 8 are NOTED; the request for leave to reply

at ECF No. 10 is GRANTED. The case is hereby REMANDED to the Bankruptcy Court.

      SO ORDERED.

      At San Juan, Puerto Rico, on this 10th day of June 2021.

                                                 S/AIDA M. DELGADO-COLÓN
                                                 United States District Judge
